DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Receipt is acknowledged of IDS filed on 01/8/2021.
Claims 1-4, 6-7, 9-11, 13-22 and 24 are presented for examination.
Claims 5, 8, 12 and 23 are cancelled.
This application is a 371 of PCT/CN2019/100943 filed on 08/16/2019.

Claim Objections
Claims 11 and 19-22 are objected to because of the following informalities:  
Claim 11 depends on cancelled claim 5 and claims 19-22 depend on cancelled claim 12. The applicant is respectfully requested to correct the claim dependency for claims 11 and 19-22.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3, 6-7, 10-11, 13-14 and 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schein et al. (US 2003/0067901) in view of Zheng et al. (US 2014/0160957).
Re Claims 1 and 24: Schein et al. teaches hopping on random access channels, comprising: sending a paging signal identifying the tag device (¶74+); sending training sequence information {herein Schein et al. teaches data compression using known signal information such as training sequences} (¶ 24-28+); and estimating the channel parameters of the tag device according to the first training sequence feedback information and the second training sequence feedback information (¶ 23-33+).
Schein fails to specifically teach receiving first training sequence feedback information during a non-working period of the tag device; receiving second training sequence feedback information modulated by the tag device, during a working period of the tag device.
Zheng et al. teaches channel state information calibration, which includes receiving first training sequence feedback information during a non-working period of the tag device; receiving second training sequence feedback information modulated by the tag device, during a working period of the tag device (see claim 19 of Zheng et al.).
In view of Zheng et al.’s teachings, it would have been obvious to an artisan of ordinary skill in the art at the time the invention was made to employ into the teachings of Schein et al. receiving first training sequence feedback information during a non-working period of the tag device; receiving second training sequence feedback information modulated by the tag device, during a working period of the tag device so as to create a first and second combined data, modulate and transmit the first and second combined data using the same carrier frequency.
Re Claim 2: Schein et al. as modified by Zheng et al. teaches method and apparatus, wherein environmental interference information is estimated according to the first training sequence feedback information (¶ 20+, 62-70+).
Re Claim 3: Schein et al. as modified by Zheng et al. teaches method and apparatus, further comprising: communicating with the tag device based on the environmental interference information and the channel parameters of the tag device (¶ 23-30+).
Re Claim 6: Schein et al. as modified by Zheng et al. teaches method and apparatus, wherein signals are sent to or received from at least one of a plurality of antennas 103 in the tag device (¶ 31+).
Re Claim 7: Schein et al. as modified by Zheng et al. teaches method and apparatus, wherein the paging signal is generated by changing a data transmission rate of a data channel, or the paging signal is generated by puncturing data on a data channel (¶ 69-74+).
Re Claim 10: Schein et al. as modified by Zheng et al. teaches method and apparatus, wherein the paging signal comprises an ID of the tag device, and the training sequence is a cellular signal or a pilot sequence (¶ 74+).
Re Claim 13: Schein et al. as modified by Zheng et al. teaches method and apparatus, further comprising communicating with a plurality of tag devices sequentially in a time division multiplexing manner (¶ 20-31+, 70-78+).
Re Claim 14: Schein et al. as modified by Zheng et al. teaches method and apparatus, wherein signals are sequentially transmitted to or received from at least one antenna which work in a time division multiplexing manner among the plurality of antennas in the tag device (¶ 20-26+, 90+).
Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schein et al. (US 2003/0067901) as modified by Zheng et al. (US 2014/0160957) as applied to claim 1 above, and further in view of (US 2017/0318557).
The teachings of Schein et al. have been discussed above.
Schein et al. fails to specifically teach the paging signal is a pseudo-random sequence, a length of which is determined according to the number of the tag devices.
Chapelot et al. teaches near field communication to Bluetooth handover, wherein the paging signal is a pseudo-random sequence, a length of which is determined according to the number of the tag devices (¶ 34+).
In view of Chapelot et al.’s teachings, it would have been obvious to an artisan of ordinary skill in the art at the time the invention was made to employ into the teachings of Schein et al. the paging signal is a pseudo-random sequence, a length of which is determined according to the number of the tag devices so as to randomize broadcast channel data and enable means of transmitting radio signals by rapidly switching a carrier among many frequency channels.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 15-22 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Schein et al. (US 2003/0067901).
Re Claim 15: Schein et al. teaches hopping on random access channels, comprising means of detecting a paging signal from the electronic device in a working state (¶ 74+); modulating {herein through modulator 237} other signals received from the electronic device based on identification of the paging signal (¶ 54+); and sending the modulated other signals to the electronic device (¶ 43+).
Re Claim 16: Schein et al. teaches method and apparatus, wherein the working state is switched to when a predetermined amount of information to be transmitted is collected (¶ 65+).
Re Claim 17: Schein et al. teaches method and apparatus, wherein signals are received from at least one of a plurality of antennas 103 in the electronic device, or the modulated signals are sent to at least one of the plurality of antennas in the electronic device (¶ 31+).
Re Claim 18: Schein et al. teaches method and apparatus, wherein the paging signal comprises an ID of the electronic device, and the other signals are cellular signals or pilot sequences (¶ 74+).
Re Claim 19: Schein et al. teaches method and apparatus, wherein detection of the paging signal is activated in response to collection of a predetermined amount of information (¶ 72-77+).
Re Claim 20: Schein et al. teaches method and apparatus, wherein the paging signal is identified in a manner of energy detection (¶ 74-77+).
Re Claim 21: Schein et al. teaches method and apparatus, wherein the modulated other signals are sent to other devices than the electronic device, for communicating with the other devices (¶ 33+).
Re Claim 22: Schein et al. teaches method and apparatus, wherein after the paging signal is recognized, receiving of paging signals from devices other than the electronic device is stopped {herein interpreted as the registration is complete} (¶ 74+).

Allowable Subject Matter
Claim 4 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art of record fails to specifically teach wherein no silence signal is sent when there is only one signal source in environment, and wherein silence signals are sent when there are a plurality of signal sources in the environment. These limitations in conjunction with other limitations in the claimed invention were not shown by the prior art of record.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Howard (US 2016/0055732) teaches wireless device and method for use in determining classroom attendance.
Chiarelli et al. (KR 20210107654A) teaches locator system with innovative time and frequency synchronization of locator transponders.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWYN LABAZE whose telephone number is (571)272-2395. The examiner can normally be reached Monday through Friday 8:30AM to 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mr. Steve Paik can be reached on 571-272-2404. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EDWYN LABAZE/Primary Examiner, Art Unit 2887